                                                                                Case 3:19-cv-00638-WHA Document 53 Filed 06/18/19 Page 1 of 3



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   APPLE INC.,                                                         No. C 19-00638 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                                       SHOW CAUSE ORDER
                                                                              FUNDAMENTAL INNOVATION SYSTEMS
                                                                         14   INTERNATIONAL LLC, and
                                                                              FUNDAMENTAL INNOVATION SYSTEMS
                                                                         15   INTERNATIONAL HOLDINGS LLC,

                                                                         16                  Defendants.
                                                                                                                              /
                                                                         17
                                                                         18          A prior order dated April 30 denied defendants Fundamental Innovation Systems

                                                                         19   International LLC and Fundamental Innovation Systems International Holdings LLC’s

                                                                         20   (“Fundamental”) motion to dismiss or transfer the instant action to the Eastern District of Texas

                                                                         21   (Dkt. No. 36). That order also noted that “[i]t would be impractical, given the disclosures that

                                                                         22   have occurred pursuant to the NDA, to litigate this case without using those disclosures. Both

                                                                         23   sides agreed to arbitrate issues arising out of the NDA” (id. at 36). Accordingly, that order

                                                                         24   required both sides to show cause as to why the instant action should not be resolved through

                                                                         25   arbitration in San Francisco pursuant to the parties’ non-disclosure agreement (ibid.).

                                                                         26          The express purpose of the NDA, which was executed during the parties’ pre-suit

                                                                         27   negotiations, was related to “discuss[ion] and evaluat[ion of] a potential license, acquisition or

                                                                         28   other transactions relating to patents and patent applications that Company represent[ed] it
                                                                              own[ed] or control[led]” (Dkt. No. 22-25 at 1). The NDA also provided that the parties may not
                                                                                Case 3:19-cv-00638-WHA Document 53 Filed 06/18/19 Page 2 of 3



                                                                          1   use or disclose confidential information for anything other than that purpose, as follows (id. ¶
                                                                          2   4(b)):
                                                                          3            4. NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.
                                                                                       Recipient agrees:
                                                                          4
                                                                                                                *              *               *
                                                                          5
                                                                                       b. not to use or disclose Discloser’s Confidential Information for any purpose
                                                                          6            other than the Purpose or as expressly permitted in this Agreement, without the
                                                                                       prior written consent by the Discloser[.]
                                                                          7
                                                                                       Fundamental argues that plaintiff Apple Inc. filed the instant declaratory judgment
                                                                          8
                                                                              action “based, at least in critical part, on the Confidential Information Fundamental provided to
                                                                          9
                                                                              Apple under the NDA” (Dkt. No. 42 at 3). That is, according to Fundamental, Apple “by its
                                                                         10
                                                                              own account filed this suit based on its assessment that the financial offer Apple envisioned
                                                                         11
United States District Court




                                                                              would not be interesting to Fundamental” and thus “was very clearly using Confidential
                               For the Northern District of California




                                                                         12
                                                                              Information that it had obtained from Fundamental under the NDA” (ibid.). Fundamental
                                                                         13
                                                                              contends that Apple’s violation of the NDA’s stated purpose was made particularly evident
                                                                         14
                                                                              given that Apple “did not see fit to file its suit and plead its allegations until shortly after
                                                                         15
                                                                              receiving and reviewing Fundamental’s Confidential Information pursuant to the NDA” (ibid.
                                                                         16
                                                                              (emphasis in original)). Moreover, Fundamental asserts that “the pre-suit communications are
                                                                         17
                                                                              also relevant to Fundamental’s claim that Apple’s infringement of Fundamental’s patents has
                                                                         18
                                                                              been willful” (id. at 4). Because the disclosures made under the NDA will be allegedly relied
                                                                         19
                                                                              upon by both sides during litigation, Fundamental asserts that the instant action should be
                                                                         20
                                                                              resolved through arbitration pursuant to Paragraph 17 of the NDA.
                                                                         21
                                                                                       As Apple points out, however, the NDA “expressly contemplates that the parties would
                                                                         22
                                                                              eventually litigate their patent infringement disputes in district court” (Dkt. No. 41 at 2). That
                                                                         23
                                                                              is, paragraph five of the NDA provides the following (Dkt. No. 22-25 ¶ 5 (emphasis added)):
                                                                         24
                                                                                       5. USE IN CERTAIN PROCEEDINGS. Notwithstanding anything else in this
                                                                         25            Agreement, either Party may: (a) use its own work product for any purpose; or (b)
                                                                                       use or disclose Confidential Information to any court, arbitrator or other tribunal,
                                                                         26            forum or governmental authority, in a claim, investigation, or proceeding related
                                                                                       to the Patents or licensing of the Patents, only to the extent relevant to such claim,
                                                                         27            investigation or proceeding, provided the Party uses all reasonable efforts to secure
                                                                                       the highest confidential treatment available for such disclosure, and provides the
                                                                         28            other Party prompt notice reasonably in advance of disclosure to provide sufficient
                                                                                       time for the other Party to seek a protective order or other remedy.

                                                                                                                                   2
                                                                                Case 3:19-cv-00638-WHA Document 53 Filed 06/18/19 Page 3 of 3



                                                                          1
                                                                              Moreover, the NDA’s definition of “Confidential Information” relates only to “Financial
                                                                          2
                                                                              Terms” and explicitly excludes information that “relates to the interpretation, application,
                                                                          3
                                                                              assertion of infringement, validity or enforceability of the Patents, including without limitation
                                                                          4
                                                                              any prior art to the Patents” (id. ¶ 3(a)). As such, Apple contends that the NDA “only governs
                                                                          5
                                                                              disputes relating to the disclosure of financial information, not the resolution of patent
                                                                          6
                                                                              infringement disputes” (Dkt. No. 41 at 5). This order agrees. Though Apple may have used
                                                                          7
                                                                              financial information protected under the NDA in determining whether to file a declaratory
                                                                          8
                                                                              judgment action, the fact remains that the instant action primarily relates to “the interpretation,
                                                                          9
                                                                              application, assertion of infringement, validity or enforceability of” the patents-in-suit and that
                                                                         10
                                                                              such a suit is expressly contemplated by the NDA. Under these circumstances, this order agrees
                                                                         11
United States District Court




                                                                              with Apple that the instant dispute is not subject to compelled arbitration.
                               For the Northern District of California




                                                                         12
                                                                                                             *                 *                  *
                                                                         13
                                                                                     In the spirit of streamlining the instant action, Apple requests that the parties “be
                                                                         14
                                                                              ordered to meet and confer to agree upon a covenant not to sue (coupled with a dismissal with
                                                                         15
                                                                              prejudice) on the seven patents [Fundamental] elected not to assert against Apple in
                                                                         16
                                                                              [Fundamental’s] retaliatory complaint” in the Eastern District of Texas (id. at 4). As the first of
                                                                         17
                                                                              many steps in conserving the Court’s resources, the parties are hereby ORDERED to MEET AND
                                                                         18
                                                                              CONFER   by JUNE 28 regarding a covenant not to sue on the seven patents.
                                                                         19
                                                                         20
                                                                                     IT IS SO ORDERED.
                                                                         21
                                                                         22
                                                                              Dated: June 18, 2019.
                                                                         23                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
